DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 12/03/2021 has been entered and made of record.
Acknowledgment 
Claims 2 and 13, canceled on 12/03/2021, are acknowledged by the examiner. 
Claims 1, 3-4, 6-8, and 12, amended on 12/03/2021, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 12/03/2021 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are a processor and a memory in claim 12.  
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi (US Patent Application Publication 2019/0303783 A1), (“Utsumi”), in view of Banks et al. (US Patent 7,139,675 B2), (“Banks”), in view of Maxson et al. (US Patent .
Regarding claim 1, Utsumi meets the claim limitations as follow.
A method for determining an event periodic value (i.e. a data prediction method) [Utsumi: para. 0001], comprising: acquiring a time series (i.e. acquired data into time-series) [Utsumi: para. 0086] of a target event (i.e. acquires the prediction target past measurement data) [Utsumi: para. 0067], wherein the time series includes a preset number of sequential values ((i.e. time-series data of metering point granularity preset through the information input/output terminal) [Utsumi: para. 0086]; (i.e. the present embodiment is characterized by calculating a sequence of the prediction target past measurement data 351A in a prediction target period) [Utsumi: para. 0082  – Note: Time-series has sequential values]) and each sequential value (i.e. time-series data) [Utsumi: para. 0086] is configured to characterize a number of times that the target event occurs within unit time ((i.e. number data of mobile objects such as taxies every hour, or the like) [Utsumi: para. 0039]; (i.e. the present embodiment is characterized by calculating a sequence of the prediction target past measurement data 351A in a prediction target period) [Utsumi: para. 0082]; (i.e. The attribute information of the prediction target period is shown as a date type showing a month, a day of the week, a time zone, a weekday, or a holiday of a certain prediction target period where the prediction operation has been performed) [Utsumi: para. 0175]); calculating (i.e. the prediction operation unit 251 calculates) [Utsumi: para. 0057] an autocorrelation sequence of the time series (i.e. autocorrelation of time-series data is statistically significant as an order may be used. In the estimation of the coefficients, a known method such as estimation by a least-square method under the applied order may be applied) [Utsumi: para. 0126], and based on peak values (i.e. an extreme value such as a maximum value) [Utsumi: para. 0107] and trough values (i.e. a minimum value) [Utsumi: para. 0107] of the autocorrelation sequence ((i.e. identification unit 251B2 uses time-series analysis method to perform determination of order and estimation of coefficients in a time-series model such as an AR model or an ARIMA model) [Utsumi: para. 0126]; (i.e. the value calculated by the adjustment reference value calculation unit 251A3 is used as the extreme value of the prediction target period such as the maximum value in the morning and the minimum value in the afternoon has been described.) [Utsumi: para. 0113; Fig. 20]; (i.e. emphasis is placed on the first prediction operation result data of the past period having high correlation with the prediction period are applied to error model identification processing using the time-series analysis method such as the AR model or the ARIMA model) [Utsumi: para. 0130]), determining a first candidate periodic value set (i.e. the same pattern as a prediction target period is extracted from result data stored for each pattern that can be classified according) [Utsumi: para. 0004] corresponding to the autocorrelation sequence ((i.e. emphasis is placed on the first prediction operation result data of the past period having high correlation with the prediction period are applied to error model identification processing using the time-series analysis method such as the AR model or the ARIMA model) [Utsumi: para. 0130]; (i.e. perform determination of order and estimation of coefficients in a time-series mode such as an AR model or an ARIMA model. For the determination of the order, a known method of calculating Akaike's information criterion (AIC) under several orders and setting an order where a value of the Akaike's information criterion is minimized as an order to be applied may be used. For the determination of the order, a method of applying a lag where a value of an autocorrelation or a partial autocorrelation of time-series data is statistically significant as an order may be used) [Utsumi: para. 0126]), wherein candidate periodic values in the first candidate periodic value set ((i.e. The prediction operation unit 251 calculates the first prediction operation result data 302 (FIG. 3)) [Utsumi: para. 0056]; (i.e. the first prediction operation unit includes a data classification unit which classifies time-series data for each predetermined period unit of prediction target data, on the basis of an index value showing a periodic feature, and a data generation unit which generates the representative time-series data in the prediction period of the prediction target, from groups of the time-series data classified by the data classification unit) [Utsumi: claim 5]) are associated with confidence (i.e. As the known method, a method using a probability model such as modeling as a distribution of measurement tendency of a past value) [Utsumi: para. 0158], wherein determining the first candidate periodic value set (i.e. pattern as a prediction target period is extracted from result data stored for each pattern that can be classified according) [Utsumi: para. 0004] corresponding to the autocorrelation sequence (i.e. emphasis is placed on the first prediction operation result data of the past period having high correlation with the prediction period are applied to error model identification processing using the time-series analysis method such as the AR model or the ARIMA model) [Utsumi: para. 0130] comprises: calculating a peak height corresponding to each peak value (i.e. a reference value calculation unit which calculates a maximum value, a minimum value, or prediction values of both the maximum value and the minimum value in a predetermined period of a prediction period of prediction target data) [Utsumi: claim 3] of the autocorrelation sequence ((i.e. autocorrelation of time-series data is statistically significant as an order may be used. In the estimation of the coefficients, a known method such as estimation by a least-square method under the applied order may be applied) [Utsumi: para. 0126]; (i.e. emphasis is placed on the first prediction operation result data of the past period having high correlation with the prediction period are applied to error model identification processing using the time-series analysis method such as the AR model or the ARIMA model) [Utsumi: para. 0130]), and based on the peak height (i.e. a reference value calculation unit which calculates a maximum value, a minimum value, or prediction values of both the maximum value and the minimum value in a predetermined period of a prediction period of prediction target data) [Utsumi: claim 3], extracting labeled peak values from the peak values of the autocorrelation sequence ((i.e. a plurality of prediction operation result data such that a representative value such as a final expectation value of the utility value or an index value is minimized or maximized or falls within a range preset by the information input/output terminal) [Utsumi: para. 0164]; (i.e. the value calculated by the adjustment reference value calculation unit 251A3 is used as the extreme value of the prediction target period such as the maximum value in the morning and the minimum value in the afternoon) [Utsumi: para. 0113]; (i.e. a prediction operation result switching unit which outputs the selected prediction operation result as a prediction value) [Utsumi: claim 14] – Note: Paragraph of [0036] of the application specification defines that the labeled peak value is a value that is greater than or equal to a designated peak height threshold. Hence the maximum value in Utsumi’s invention discloses the labeled peak value); calculating a time span ((i.e. value of the prediction target period is calculated) [Utsumi: para. 0005]; (i.e. calculates a range) [Utsumi: para. 0097; Fig. 20]) between any two adjacent labeled peak values ((i.e. In addition, the time clustering unit 251A12 calculates a feature amount showing a periodic feature from data divided by the time granularity using the frequency analysis such as the Fourier transform and the wavelet transform and performs clustering processing on the calculated feature amount) [Utsumi: para. 0090] – Note: Please see a time span between two peaks in Fig. 20), and counting a repeated number of times that each time span occurs ((i.e. a periodic feature of each metering point granularity data is calculated) [Utsumi: para. 0087]; (i.e. previous result data of the same pattern as a prediction target period is extracted from result data) [Utsumi: para. 0004] – Note: It is well known that a period represents a repeated time span); using a time span whose number of repeated number of times satisfies designated conditions as a candidate periodic value of the autocorrelation sequence, and adding the candidate periodic value to the first candidate periodic value set (i.e. The first prediction operation result data 503 may be used as one piece of series data obtained by summing the time-series prediction values of the prediction target periods of the respective metering point clusters) [Utsumi: para. 0108]; calculating a Fourier transform result of the time series (i.e. a periodic feature of
each metering point granularity data is calculated using frequency analysis such as a Fourier transform and a wavelet transform) [Utsumi: para. 0087], and based on amplitude values of frequency points of the Fourier transform result (i.e. result information obtained by performing frequency analysis such as the Fourier transform) [Utsumi: para. 0177; Note: Amplitude values are shown in  Fig. 8], determining a second candidate periodic value set (i.e. a prediction value of the prediction target period is calculated using the regression formula) [Utsumi: para. 0005] corresponding to the Fourier transform result (i.e. the time clustering unit 251A12 calculates a feature amount showing a periodic feature from data divided by the time granularity using the frequency analysis such as the Fourier transform and the wavelet transform) [Utsumi: para. 0090], wherein candidate periodic values in the second candidate periodic value set are associated with confidence ((i.e. a prediction value of the prediction target period is calculated using the regression formula) [Utsumi: para. 0005]; (i.e. As the known method, a method using a probability model such as modeling as a distribution of measurement tendency of a past value) [Utsumi: para. 0158]); acquiring a union of the first candidate periodic value set and the second candidate periodic value set (i.e. the prediction operation result data input to the second prediction value correction unit 252B is set as four or more pieces of data and the processing of the second prediction value correction unit 252B is performed.) [Utsumi: para. 0193; Fig. 15], determining a total value of confidences corresponding to each candidate periodic value in the union ((i.e. The first prediction operation result data 503 may be used as one piece of series data obtained by summing the time-series prediction values of the prediction target periods of the respective metering point clusters) [Utsumi: para. 0108]; (i.e. the first prediction operation result data 302 is corrected by adding the prediction value of the second prediction operation result data 304 to the prediction value of the first prediction operation result data 302) [Utsumi: para. 0079; Fig. 15]), and based on the total value of confidences, determining a periodic value of the target event ((i.e. a metering point
clustering unit which classifies the time-series data measured by a data observation device into a plurality of groups from an index value showing a periodic feature of data measured in the data observation device) [Utsumi: claim 17]; (i.e. a periodic feature of each metering point granularity data is calculated) [Utsumi: para. 0087]; (i.e. In addition, the prediction operation result switching
unit 252B8 may compare a plurality of prediction operation results (advance prediction operation results) calculated and output at a certain past time point and respective prediction operation results (latest prediction operation results) operated and output again at a time point after the past time point. By the comparison, the prediction operation result applied to the prediction target period may be determined) [Utsumi: para. 0185]). 
Utsumi does not explicitly disclose the following claim limitations (Emphasis added).
A method for determining an event periodic value, comprising: acquiring a time series of a target event, wherein the time series includes a preset number of sequential values and each sequential value is configured to characterize a number of times that the target event occurs within unit time; calculating an autocorrelation sequence of the time series, and based on peak values and trough values of the autocorrelation sequence, determining a first candidate periodic value set corresponding to the autocorrelation sequence, wherein candidate periodic values in the first candidate periodic value set are associated with confidence; wherein determining the first candidate periodic value set corresponding to the autocorrelation sequence comprises: calculating a peak height corresponding to each peak value of the autocorrelation sequence, and based on the peak height, extracting labeled peak values from the peak values of the autocorrelation sequence; calculating a time span between any two adjacent labeled peak values, and counting a repeated number of times that each time span occurs; using a time span whose number of repeated number of times satisfies designated conditions as a candidate periodic value of the autocorrelation sequence, and adding the candidate periodic value to the first candidate periodic value set; calculating a Fourier transform result of the time series, and based on amplitude values of frequency points of the Fourier transform result, determining a second candidate periodic value set corresponding to the Fourier transform result, wherein candidate periodic values in the second candidate periodic value set are associated with confidence; acquiring a union of the first candidate periodic value set and the second candidate periodic value set, determining a total value of confidences corresponding to each candidate periodic value in the union, and based on the total value of confidences, determining a periodic value of the target event. 
However, in the same field of endeavor Banks further discloses the claim limitations and the deficient claim limitations, as follows:
extracting labeled peak values from the peak values of the autocorrelation sequence ((i.e. each record of the aggregate data set 4 is compared to the maximum possible (e.g. the total number of days in the year) and the frequency distribution is reported in the output file 5. If the number of days represented is equal to the maximum possible, a fatal error warning is issued, and possible solutions to the problem are included in the output file 5.) [Banks: col. 14, line 41-44] – Note: Paragraph of [0036] of the application specification defines that the labeled peak value is a value that is greater than or equal to a designated peak height threshold. Hence the maximum in Banks’ invention discloses the labeled peak value); ….
acquiring a union of the first candidate periodic value set and the second candidate periodic value set ((i.e. In obtaining estimates of the different intersections or sub-sectors of the overlapping data sets the multiple-overlap procedure essentially performs a union (or concatenation) operation-estimates and a linear combination. To determine an estimate for a particular sub-sector the invention determines estimates for the unions of data sets corresponding to the sub-sector and then linearly combines the union estimates to get an estimate for the sub-sector) [Banks: col. 26, line 21-28]; (i.e. The size of the intersection of two sets (A                         
                            ∩
                        
                     B) is the difference between the sum of the sizes of the two sets (A+B) and the size of the union of the two sets (AUB). The size of the two original data sets and the size of the combined data set are determined using the decomposition technique in the previously described herein) [Banks: col. 24, line 60-65]), determining a total value of confidences corresponding to each candidate periodic value in the union ((i.e. The sizes of the two samples and their overlap are used to statistically determine the size of the total population and the confidence interval associated with the estimate) [Banks: col. 3, line 11-13]; (i.e. confidence interval for the total population overlap based on the total lower and upper population overlap variance values) [Banks: col. 7, line 1-3]; (i.e. the invention was trying to determine the population subsector 707 in FIG. 12, the invention would combine data sets 30 MH, SA and CJ to get their union and determine population estimate for the union using the procedure discussed herein. The estimate of the union of these three sectors would then be added to estimates for MH, SA, and CJ individually) [Banks: col. 26, line 29-33; Fig. 12]), and based on the total value of confidences (i.e. The sizes of the two samples and their overlap are used to statistically determine the size of the total population and the confidence interval associated with the estimate) [Banks: col. 3, line 11-13], determining a periodic value of the target event (i.e. Population size parameters include the determination of the number of people represented in each of the original data sets 1 and 2, and verification of these parameters for data sets that included unique person identifiers. Population overlap parameters include the number of people represented in both data sets (with 95% confidence intervals). In a calculation of total population size operation S410, parameters for the total number of people represented in the two original data sets 1 and 2 and the confidence limits for this parameter are obtained by combining the results for every record in the aggregate data set 4. The total number of people P Total is obtained by summing the population parameters over all "k" records) [Banks: col. 18, line 10-23].

Therefore, the combination of Utsumi with Banks will enable remote computers to download diagnostic, performs aggregation procedures, collaborate with other computer to determines population size and overlap from aggregate results, while still maintain the security of private data [Banks: Abstract]. 
Utsumi and Banks do not explicitly disclose the following claim limitations (Emphasis added).
using a time span whose number of repeated number of times satisfies designated conditions as a candidate periodic value of the autocorrelation sequence, and adding the candidate periodic value to the first candidate periodic value set.  
However, in the same field of endeavor Banks further discloses the claim limitations and the deficient claim limitations, as follows:
calculating a peak height corresponding to each peak value of the autocorrelation sequence, and based on the peak height, extracting labeled peak values from the peak values of the autocorrelation sequence (i.e. In a step 201, the tester 128 computes an autocorrelation function 303 (FIG. 3C) of the time trace 302. Referring specifically to FIG. 3C, the autocorrelation function 303 has 55 a plurality of peaks 330, 331, 332) [Maxson: col. 4, line 52-55]; calculating a time span between any two adjacent labeled peak values, and counting a repeated number of times that each time span occurs (i.e. Referring specifically to FIG. 3C, the autocorrelation function 303 has a plurality of peaks 330, 331, 332 …. separated by a first time delay equal to ∆t. As with any autocorrelation function, the first peak 330 is at zero time delay. The first peak at non-zero time delay ∆t is the next autocorrelation peak 331. It is indicative of a repetitive component of the ingress noise) [Maxson: col. 24, line 60-65 – Note: Please see peaks as a repeat pattern at ∆t, 2∆t, … in Fig. 3C]; using a time span whose number of repeated number of times satisfies designated conditions as a candidate periodic value of the autocorrelation sequence (i.e. (c) computing an autocorrelation function of the time trace, wherein a first autocorrelation peak at a non-zero time delay is indicative of a repetitive component of the ingress noise. From the time delay of the first autocorrelation peak, a repetition frequency of the repetitive noise component can be determined. This process can be repeated at a second location, where the noise source at the determined repetition frequency is more likely to be found) [Maxson: col. 3, line 5-13; Fig. 3A-D], and adding the candidate periodic value to the first candidate periodic value set (i.e. Still referring to FIG. 3C, the autocorrelation function 303 having a single periodic noise component with the time period ∆t includes a plurality of peaks 331, 332, and other peaks, not shown, that bear information about the time interval ∆t. To recover the time interval ∆t from a single autocorrelation function 303, which can also be averaged to improve signal-to-noise ratio, the following method can be used. Referring now to FIG. 5 with further reference to FIG. 3C, a summation method 500 includes a step 501 of summing up N values of the autocorrelation function 303 in multiples of the time interval ∆t to obtain a value S(∆t), wherein N is an integer ≥ 2. Then, in a step 502, the previous step 501 is repeated at different values of the time interval ∆t. Finally, in a step 503, a value of the time interval ∆t is selected that corresponds to a maximum value of S(∆t)) [Maxson: col. 3, line 5-13; Fig. 3A-5].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Utsumi and Banks with Maxson to program 
Therefore, the combination of Utsumi and Banks with Maxson will enable the system to perform characterization and segmentation operations of input data by measuring and accounting for repetitious properties that are shown in the autocorrelation results [Maxson: col. 2, line 56-64]. 

Regarding claim 10, Utsumi meets the claim limitations as follow.
The method according to claim 1 (i.e. a data prediction method) [Utsumi: para. 0001], wherein determining the periodic value of the target event (i.e. a prediction value of the prediction target period is calculated) [Utsumi: para. 0005] comprises: determining one or more candidate periodic values (i.e. a prediction value of the prediction target period is calculated using the regression formula) [Utsumi: para. 0005] with the total value of confidence (i.e. As the known method, a method using a probability model such as modeling as a distribution of measurement tendency of a past value) [Utsumi: para. 0158] being greater than or equal to a designated threshold to form a periodic value set of the target event.
Utsumi does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein determining the periodic value of the target event comprises: determining one or more candidate periodic values with the total value of confidence being greater than or equal to a designated threshold to form a periodic value set of the target event.
However, in the same field of endeavor Banks further discloses the claim limitations and the deficient claim limitations, as follows:
determining one or more candidate periodic values with the total value of confidence ((i.e. The sizes of the two samples and their overlap are used to statistically determine the size of the total population and the confidence interval associated with the estimate) [Banks: col. 3, line 11-13]; (i.e. confidence interval for the total population overlap based on the total lower and upper population overlap variance values) [Banks: col. 7, line 1-3]; (i.e. the invention was trying to determine the population subsector 707 in FIG. 12, the invention would combine data sets 30 MH, SA and CJ to get their union and determine population estimate for the union using the procedure discussed herein. The estimate of the union of these three sectors would then be added to estimates for MH, SA, and CJ individually) [Banks: col. 26, line 29-33; Fig. 12]; (i.e. Population size parameters include the determination of the number of people represented in each of the original data sets 1 and 2, and verification of these parameters for data sets that included unique person identifiers. Population overlap parameters include the number of people represented in both data sets (with 95% confidence intervals). In a calculation of total population size operation S410, parameters for the total number of people represented in the two original data sets 1 and 2 and the confidence limits for this parameter are obtained by combining the results for every record in the aggregate data set 4. The total number of people P Total is obtained by summing the population parameters over all "k" records) [Banks: col. 18, line 10-23]);
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Utsumi with Banks to program the system to implement the method of Banks to determines the population size using population overlap in data containing records.  
Therefore, the combination of Utsumi with Banks will enable remote computers to download diagnostic, performs aggregation procedures, collaborate with other computer to determines 
Utsumi and Banks do not explicitly disclose the following claim limitations (Emphasis added).
determining one or more candidate periodic values with the total value of confidence being greater than or equal to a designated threshold to form a periodic value set of the target event. 
However, in the same field of endeavor Banks further discloses the claim limitations and the deficient claim limitations, as follows:
the total value of confidence being greater than or equal to a designated threshold (i.e. the upper threshold 1022 corresponding to the higher amplitude A2 in FIG. 4) [Maxson: col. 8, line 57-58; Fig. 4] to form a periodic value set of the target event (i.e. Thresholding and trigger windows can be swept in level to, determine and illustrate relationships 902 between periodicity and level.) [Maxson: col. 8, line 29-31].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Utsumi and Banks with Maxson to program the system to implement Maxson’s method to determine peaks and time delays of a time-series data based on autocorrelation calculations.  
Therefore, the combination of Utsumi and Banks with Maxson will enable the system to perform characterization and segmentation operations of input data by measuring and accounting for repetitious properties that are shown in the autocorrelation results [Maxson: col. 2, line 56-64]. Moreover, the thresholding approach of Maxson will enable the system eliminating noise and errors from the analysis [Maxson: col. 5, line 47-55].

Regarding claim 12, Utsumi meets the claim limitations as follow.
A device for determining an event periodic value (i.e. a data prediction system) [Utsumi: para. 0001], comprising: 
a processor (i.e. an information processing device such as a personal computer, a server computer, or a handheld computer) [Utsumi: para. 0049], and a memory (i.e. The storage device is a storage medium such as a random access memory (RAM) or a read only memory (ROM)) [Utsumi: para. 0050], the memory storing computer programs (i.e. Various computer programs such as a prediction operation unit 251 and a prediction value correction unit 252 are stored in the storage device 25) [Utsumi: para. 0056], and when the computer programs are executed by the processor, following steps are executed (i.e. Actually, the processing is executed on the basis of various computer programs stored in the CPU 21 and the storage device 25 of the prediction operation device 2 and various computer programs stored in the CPU 31 and the storage device 35 of the data management device 3. For the convenience of explanation, the processing subjects will be described as the prediction operation device 2 and the various computer programs of the prediction operation device 2) [Utsumi: para. 0073]:acquiring a time series (i.e. acquired data into time-series) [Utsumi: para. 0086] of a target event (i.e. acquires the prediction target past measurement data) [Utsumi: para. 0067], wherein the time series includes a preset number of sequential values ((i.e. time-series data of metering point granularity preset through the information input/output terminal) [Utsumi: para. 0086]; (i.e. the present embodiment is characterized by calculating a sequence of the prediction target past measurement data 351A in a prediction target period) [Utsumi: para. 0082  – Note: Time-series has sequential values]) and each sequential value is configured (i.e. time-series data) [Utsumi: para. 0086] to characterize a number of times that the target event occurs within unit time ((i.e. number data of mobile objects such as taxies every hour, or the like) [Utsumi: para. 0039] ; (i.e. the present embodiment is characterized by calculating a sequence of the prediction target past measurement data 351A in a prediction target period) [Utsumi: para. 0082]; (i.e. The attribute information of the prediction target period is shown as a date type showing a month, a day of the week, a time zone, a weekday, or a holiday of a certain prediction target period where the prediction operation has been performed) [Utsumi: para. 0175]); calculating (i.e. the prediction operation unit 251 calculates) [Utsumi: para. 0057] an autocorrelation sequence of the time series (i.e. autocorrelation of time-series data is statistically significant as an order may be used. In the estimation of the coefficients, a known method such as estimation by a least-square method under the applied order may be applied) [Utsumi: para. 0126], and based on peak values (i.e. an extreme value such as a maximum value) [Utsumi: para. 0107] and trough values (i.e. a minimum value) [Utsumi: para. 0107] of the autocorrelation sequence ((i.e. the value calculated by the adjustment reference value calculation unit 251A3 is used as the extreme value of the prediction target period such as the maximum value in the morning and the minimum value in the afternoon has been described.) [Utsumi: para. 0113; Fig. 20]; (i.e. identification unit 251B2 uses time-series analysis method to perform determination of order and estimation of coefficients in a time-series model such as an AR model or an ARIMA model) [Utsumi: para. 0126] ; (i.e. emphasis is placed on the first prediction operation result data of the past period having high correlation with the prediction period are applied to error model identification processing using the time-series analysis method such as the AR model or the ARIMA model) [Utsumi: para. 0130]), determining a first candidate periodic value set (i.e. the same pattern as a prediction target period is extracted from result data stored for each pattern that can be classified according) [Utsumi: para. 0004] corresponding to the autocorrelation sequence ((i.e. emphasis is placed on the first prediction operation result data of the past period having high correlation with the prediction period are applied to error model identification processing using the time-series analysis method such as the AR model or the ARIMA model) [Utsumi: para. 0130] ; (i.e. perform determination of order and estimation of coefficients in a time-series mode such as an AR model or an ARIMA model. For the determination of the order, a known method of calculating Akaike's information criterion (AIC) under several orders and setting an order where a value of the Akaike's information criterion is minimized as an order to be applied may be used. For the determination of the order, a method of applying a lag where a value of an autocorrelation or a partial autocorrelation of time-series data is statistically significant as an order may be used) [Utsumi: para. 0126]), wherein candidate periodic values in the first candidate periodic value set ((i.e. The prediction operation unit 251 calculates the first prediction operation result data 302 (FIG. 3)) [Utsumi: para. 0056]; (i.e. the first prediction operation unit includes a data classification unit which classifies time-series data for each predetermined period unit of prediction target data, on the basis of an index value showing a periodic feature, and a data generation unit which generates the representative time-series data in the prediction period of the prediction target, from groups of the time-series data classified by the data classification unit) [Utsumi: claim 5]) are associated with confidence (i.e. As the known method, a method using a probability model such as modeling as a distribution of measurement tendency of a past value) [Utsumi: para. 0158];
wherein when the computer programs (i.e. Various computer programs such as a prediction operation unit 251 and a prediction value correction unit 252 are stored in the storage device 25) [Utsumi: para. 0056] are executed by the processor, following steps are also executed (i.e. Actually, the processing is executed on the basis of various computer programs stored in the CPU 21 and the storage device 25 of the prediction operation device 2 and various computer programs stored in the CPU 31 and the storage device 35 of the data management device 3. For the convenience of explanation, the processing subjects will be described as the prediction operation device 2 and the various computer programs of the prediction operation device 2) [Utsumi: para. 0073]:   calculating a peak height corresponding to each peak value (i.e. a reference value calculation unit which calculates a maximum value, a minimum value, or prediction values of both the maximum value and the minimum value in a predetermined period of a prediction period of prediction target data) [Utsumi: claim 3] of the autocorrelation sequence ((i.e. autocorrelation of time-series data is statistically significant as an order may be used. In the estimation of the coefficients, a known method such as estimation by a least-square method under the applied order may be applied) [Utsumi: para. 0126]; (i.e. emphasis is placed on the first prediction operation result data of the past period having high correlation with the prediction period are applied to error model identification processing using the time-series analysis method such as the AR model or the ARIMA model) [Utsumi: para. 0130]), and based on the peak height (i.e. a reference value calculation unit which calculates a maximum value, a minimum value, or prediction values of both the maximum value and the minimum value in a predetermined period of a prediction period of prediction target data) [Utsumi: claim 3], extracting labeled peak values from the peak values of the autocorrelation sequence ((i.e. a plurality of prediction operation result data such that a representative value such as a final expectation value of the utility value or an index value is minimized or maximized or falls within a range preset by the information input/output terminal) [Utsumi: para. 0164]; (i.e. the value calculated by the adjustment reference value calculation unit 251A3 is used as the extreme value of the prediction target period such as the maximum value in the morning and the minimum value in the afternoon) [Utsumi: para. 0113]; (i.e. a prediction operation result switching unit which outputs the selected prediction operation result as a prediction value) [Utsumi: claim 14] – Note: Paragraph of [0036] of the application specification defines that the labeled peak value is a value that is greater than or equal to a designated peak height threshold. Hence the maximum value in Utsumi’s invention discloses the labeled peak value); calculating a time span ((i.e. value of the prediction target period is calculated) [Utsumi: para. 0005]; (i.e. calculates a range) [Utsumi: para. 0097; Fig. 20]) between any two adjacent labeled peak values ((i.e. In addition, the time clustering unit 251A12 calculates a feature amount showing a periodic feature from data divided by the time granularity using the frequency analysis such as the Fourier transform and the wavelet transform and performs clustering processing on the calculated feature amount) [Utsumi: para. 0090] – Note: Please see a time span between two peaks in Fig. 20), and counting a repeated number of times that each time span occurs ((i.e. a periodic feature of each metering point granularity data is calculated) [Utsumi: para. 0087]; (i.e. previous result data of the same pattern as a prediction target period is extracted from result data) [Utsumi: para. 0004] – Note: It is well known that a period represents a repeated time span); using a time span whose number of repeated number of times satisfies designated conditions as a candidate periodic value of the autocorrelation sequence, and adding the candidate periodic value to the first candidate periodic value set (i.e. The first prediction operation result data 503 may be used as one piece of series data obtained by summing the time-series prediction values of the prediction target periods of the respective metering point clusters) [Utsumi: para. 0108]; calculating a Fourier transform result of the time series (i.e. a periodic feature of
each metering point granularity data is calculated using frequency analysis such as a Fourier transform and a wavelet transform) [Utsumi: para. 0087], and based on amplitude values of frequency points of the Fourier transform result (i.e. result information obtained by performing frequency analysis such as the Fourier transform) [Utsumi: para. 0177; Note: Amplitude values are shown in  Fig. 8], determining a second candidate periodic value set (i.e. a prediction value of the prediction target period is calculated using the regression formula) [Utsumi: para. 0005] corresponding to the Fourier transform result (i.e. the time clustering unit 251A12 calculates a feature amount showing a periodic feature from data divided by the time granularity using the frequency analysis such as the Fourier transform and the wavelet transform) [Utsumi: para. 0090], wherein candidate periodic values in the second candidate periodic value set are associated with confidence ((i.e. a prediction value of the prediction target period is calculated using the regression formula) [Utsumi: para. 0005]; (i.e. As the known method, a method using a probability model such as modeling as a distribution of measurement tendency of a past value) [Utsumi: para. 0158]); acquiring a union of the first candidate periodic value set and the second candidate periodic value set (i.e. the prediction operation result data input to the second prediction value correction unit 252B is set as four or more pieces of data and the processing of the second prediction value correction unit 252B is performed.) [Utsumi: para. 0193; Fig. 15], determining a total value of confidences corresponding to each candidate periodic value in the union ((i.e. The first prediction operation result data 503 may be used as one piece of series data obtained by summing the time-series prediction values of the prediction target periods of the respective metering point clusters) [Utsumi: para. 0108]; (i.e. the first prediction operation result data 302 is corrected by adding the prediction value of the second prediction operation result data 304 to the prediction value of the first prediction operation result data 302) [Utsumi: para. 0079; Fig. 15]), and based on the total value of confidences, determining a periodic value of the target event ((i.e. a metering point
clustering unit which classifies the time-series data measured by a data observation device into a plurality of groups from an index value showing a periodic feature of data measured in the data observation device) [Utsumi: claim 17]; (i.e. a periodic feature of each metering point granularity data is calculated) [Utsumi: para. 0087] ; (i.e. In addition, the prediction operation result switching
unit 252B8 may compare a plurality of prediction operation results (advance prediction operation results) calculated and output at a certain past time point and respective prediction operation results (latest prediction operation results) operated and output again at a time point after the past time point. By the comparison, the prediction operation result applied to the prediction target period may be determined) [Utsumi: para. 0185]). 
Utsumi does not explicitly disclose the following claim limitations (Emphasis added).
A device for determining an event periodic value, comprising: a processor, and a memory, the memory storing computer programs, and when the computer programs are executed by the processor, following steps are executed:acquiring a time series of a target event, wherein the time series includes a preset number of sequential values and each sequential value is configured to characterize a number of times that the target event occurs within unit time; calculating an autocorrelation sequence of the time series, and based on peak values and trough values of the autocorrelation sequence, determining a first candidate periodic value set corresponding to the autocorrelation sequence, wherein candidate periodic values in the first candidate periodic value set are associated with confidence;
wherein when the computer programs are executed by the processor, following steps are also executed: calculating a peak height corresponding to each peak value of the autocorrelation sequence, and based on the peak height, extracting labeled peak values from the peak values of the autocorrelation sequence; calculating a time span between any two adjacent labeled peak values, and counting a repeated number of times that each time span occurs; using a time span whose number of repeated number of times satisfies designated conditions as a candidate periodic value of the autocorrelation sequence, and adding the candidate periodic value to the first candidate periodic value set, calculating a Fourier transform result of the time series, and based on amplitude values of frequency points of the Fourier transform result, determining a second candidate periodic value set corresponding to the Fourier transform result, wherein candidate periodic values in the second candidate periodic value set are associated with confidence; acquiring a union of the first candidate periodic value set and the second candidate periodic value set, determining a total value of confidences corresponding to each candidate periodic value in the union, and based on the total value of confidences, determining a periodic value of the target event. 
However, in the same field of endeavor Banks further discloses the claim limitations and the deficient claim limitations, as follows:
extracting labeled peak values from the peak values of the autocorrelation sequence ((i.e. each record of the aggregate data set 4 is compared to the maximum possible (e.g. the total number of days in the year) and the frequency distribution is reported in the output file 5. If the number of days represented is equal to the maximum possible, a fatal error warning is issued, and possible solutions to the problem are included in the output file 5.) [Banks: col. 14, line 41-44] – Note: Paragraph of [0036] of the application specification defines that the labeled peak value is a value that is greater than or equal to a designated peak height threshold. Hence the maximum in Banks’ invention discloses the labeled peak value); ….
acquiring a union of the first candidate periodic value set and the second candidate periodic value set ((i.e. In obtaining estimates of the different intersections or sub-sectors of the overlapping data sets the multiple-overlap procedure essentially performs a union (or concatenation) operation-estimates and a linear combination. To determine an estimate for a particular sub-sector the invention determines estimates for the unions of data sets corresponding to the sub-sector and then linearly combines the union estimates to get an estimate for the sub-sector) [Banks: col. 26, line 21-28]; (i.e. The size of the intersection of two sets (A                         
                            ∩
                        
                     B) is the difference between the sum of the sizes of the two sets (A+B) and the size of the union of the two sets (AUB). The size of the two original data sets and the size of the combined data set are determined using the decomposition technique in the previously described herein) [Banks: col. 24, line 60-65]), determining a total value of confidences corresponding to each candidate periodic value in the union ((i.e. The sizes of the two samples and their overlap are used to statistically determine the size of the total population and the confidence interval associated with the estimate) [Banks: col. 3, line 11-13]; (i.e. confidence interval for the total population overlap based on the total lower and upper population overlap variance values) [Banks: col. 7, line 1-3]; (i.e. the invention was trying to determine the population subsector 707 in FIG. 12, the invention would combine data sets 30 MH, SA and CJ to get their union and determine population estimate for the union using the procedure discussed herein. The estimate of the union of these three sectors would then be added to estimates for MH, SA, and CJ individually) [Banks: col. 26, line 29-33; Fig. 12]), and based on the total value of confidences (i.e. The sizes of the two samples and their overlap are used to statistically determine the size of the total population and the confidence interval associated with the estimate) [Banks: col. 3, line 11-13], determining a periodic value of the target event (i.e. Population size parameters include the determination of the number of people represented in each of the original data sets 1 and 2, and verification of these parameters for data sets that included unique person identifiers. Population overlap parameters include the number of people represented in both data sets (with 95% confidence intervals). In a calculation of total population size operation S410, parameters for the total number of people represented in the two original data sets 1 and 2 and the confidence limits for this parameter are obtained by combining the results for every record in the aggregate data set 4. The total number of people P Total is obtained by summing the population parameters over all "k" records) [Banks: col. 18, line 10-23].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Utsumi with Banks to program the system to implement the method of Banks to determines the population size using population overlap in data containing records.  
Therefore, the combination of Utsumi with Banks will enable remote computers to download diagnostic, performs aggregation procedures, collaborate with other computer to determines population size and overlap from aggregate results, while still maintain the security of private data [Banks: Abstract]. 
Utsumi and Banks do not explicitly disclose the following claim limitations (Emphasis added).
using a time span whose number of repeated number of times satisfies designated conditions as a candidate periodic value of the autocorrelation sequence, and adding the candidate periodic value to the first candidate periodic value set.  
However, in the same field of endeavor Banks further discloses the claim limitations and the deficient claim limitations, as follows:
calculating a peak height corresponding to each peak value of the autocorrelation sequence, and based on the peak height, extracting labeled peak values from the peak values of the autocorrelation sequence (i.e. In a step 201, the tester 128 computes an autocorrelation function 303 (FIG. 3C) of the time trace 302. Referring specifically to FIG. 3C, the autocorrelation function 303 has 55 a plurality of peaks 330, 331, 332) [Maxson: col. 4, line 52-55]; calculating a time span between any two adjacent labeled peak values, and counting a repeated number of times that each time span occurs (i.e. Referring specifically to FIG. 3C, the autocorrelation function 303 has 55 a plurality of peaks 330, 331, 332 …. separated by a first time delay equal to ∆t. As with any autocorrelation function, the first peak 330 is at zero time delay. The first peak at non-zero time delay ∆t is the next autocorrelation peak 331. It is indicative of a repetitive component of the ingress noise) [Maxson: col. 24, line 60-65 – Note: Please see peaks as a repeat pattern at ∆t, 2∆t, … in Fig. 3C]; using a time span whose number of repeated number of times satisfies designated conditions as a candidate periodic value of the autocorrelation sequence (i.e. (c) computing an autocorrelation function of the time trace, wherein a first autocorrelation peak at a non-zero time delay is indicative of a repetitive component of the ingress noise. From the time delay of the first autocorrelation peak, a repetition frequency of the repetitive noise component can be determined. This process can be repeated at a second location, where the noise source at the determined repetition frequency is more likely to be found) [Maxson: col. 3, line 5-13; Fig. 3A-5], and adding the candidate periodic value to the first candidate periodic value set (i.e. Still referring to FIG. 3C, the autocorrelation function 303 having a single periodic noise component with the time period ∆t includes a plurality of peaks 331, 332, and other peaks, not shown, that bear information about the time interval ∆t. To recover the time interval ∆t from a single autocorrelation function 303, which can also be averaged to improve signal-to-noise ratio, the following method can be used. Referring now to FIG. 5 with further reference to FIG. 3C, a summation method 500 includes a step 501 of summing up N values of the autocorrelation function 303 in multiples of the time interval ∆t to obtain a value S(∆t), wherein N is an integer ≥ 2. Then, in a step 502, the previous step 501 is repeated at different values of the time interval ∆t. Finally, in a step 503, a value of the time interval ∆t is selected that corresponds to a maximum value of S(∆t)) [Maxson: col. 3, line 5-13; Fig. 3A-5].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Utsumi and Banks with Maxson to program the system to implement Maxson’s method to determine peaks and time delays of a time-series data based on autocorrelation calculations.  
Therefore, the combination of Utsumi and Banks with Maxson will enable the system to perform characterization and segmentation operations of input data by measuring and accounting for repetitious properties that are shown in the autocorrelation results [Maxson: col. 2, line 56-64].

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi (US Patent Application Publication 2019/0303783 A1), (“Utsumi”), in view of Banks et al. (US Patent 7,139,675 B2), (“Banks”), in view of Maxson et al. (US Patent .
Regarding claim 8, Utsumi meets the claim limitations as follow.
The method according to claim 1 (i.e. a data prediction system) [Utsumi: para. 0001], wherein determining the second candidate periodic value set (i.e. a prediction value of the prediction target period is calculated using the regression formula) [Utsumi: para. 0005] corresponding to the Fourier transform result (i.e. the time clustering unit 251A12 calculates a feature amount showing a periodic feature from data divided by the time granularity using the frequency analysis such as the Fourier transform and the wavelet transform) [Utsumi: para. 0090] comprises:  -5-Attorney Docket No. 00215.0052.00US randomizing (i.e. a plurality of randomly set synthesis ratio values may be used) [Utsumi: para. 0162] an ordering sequence of sequential values in the time series (i.e. a sequence of the prediction target past measurement data 351A in a prediction target period) [Utsumi: para. 0082  – Note: Time-series has sequential values] N times (i.e. a plurality of randomly set synthesis ratio values may be used) [Utsumi: para. 0162 – Note: a plurality of randomly set synthesis ratio values indicates that N ≥ 1] to obtain a number N of disordered time series (i.e. as in a Monte Carlo method) [Utsumi: para. 0162 – Note: The Monte Carlo method processes disordered random data], and calculating (i.e. the prediction operation unit 251 calculates) [Utsumi: para. 0057] disordered Fourier transform results corresponding to the disordered time series (i.e. a periodic feature of each metering point granularity data is calculated using frequency analysis such as a Fourier transform and a wavelet transform) [Utsumi: para. 0087], wherein N is an integer greater than or equal to 1 (i.e. a plurality of randomly set synthesis ratio values may be used) [Utsumi: para. 0162 – Note: a plurality of randomly set synthesis ratio values indicates that N ≥ 1]; determining a maximal amplitude value from amplitude value of each frequency point (i.e. a reference value calculation unit which calculates a maximum value) [Utsumi: claim 3; Note: Maximum amplitude values from amplitude value of each frequency point are shown in  Fig. 8] in disordered Fourier transform results (i.e. result information obtained by performing frequency analysis such as the Fourier transform) [Utsumi: para. 0177; Note: Amplitude values are shown in  Fig. 8]; determining target frequency points with an amplitude value greater than or equal to the maximal amplitude value from the Fourier transform result of the time series (i.e. result information obtained by performing frequency analysis such as the Fourier transform) [Utsumi: para. 0177], and using reciprocals of the target frequency points as candidate periodic values in the second candidate periodic value set (i.e. a prediction value of the prediction target period is calculated) [Utsumi: para. 0005].
Utsumi and Banks do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein determining the second candidate periodic value set corresponding to the Fourier transform result comprises:  -5-Attorney Docket No. 00215.0052.00US randomizing an ordering sequence of sequential values in the time series N times to obtain a number N of disordered time series, and calculating disordered Fourier transform results corresponding to the disordered time series, wherein N is an integer greater than or equal to 1; determining a maximal amplitude value from amplitude value of each frequency point in disordered Fourier transform results; determining target frequency points with an amplitude value greater than or equal to the maximal amplitude value from the Fourier transform result of the time series, and using reciprocals of the target frequency points as candidate periodic values in the second candidate periodic value set.   

determining a maximal amplitude value from amplitude value of each frequency point (i.e. In a step 201, the tester 128 computes an autocorrelation function 303 (FIG. 3C) of the time trace 302. Referring specifically to FIG. 3C, the autocorrelation function 303 has 55 a plurality of peaks 330, 331, 332) [Maxson: col. 4, line 52-55] (i.e. Thresholding can be used to eliminate non-pulsed noise and/or upstream signal bursts from the analysis. Referring to FIG. 4, a time trace 402 is captured when the amplitude of the cable signal 132 in tire first frequency band 301 and/or its time derivative exceed a predefined threshold A1 . For example, when the amplitude of a first peak 421 exceeds the value Ai, the entire trace 402 is captured. If the peak amplitude were smaller, e.g. that of a second peak 422, the time trace 402 would not be collected.) [Maxson: col. 5, line 47-55], and using reciprocals of the target frequency points as candidate periodic values in the second candidate periodic value set.   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Utsumi and Banks with Maxson to program the system to implement a thresholding approach of Maxson.  
Therefore, the combination of Utsumi and Banks with Maxson will enable the system to  eliminate non-pulsed noise and/or upstream signal bursts from the analysis [Maxson: col. 5, line 47-55]. 
Utsumi, Banks, and Maxson do not explicitly disclose the following claim limitations (Emphasis added).
using reciprocals of the target frequency points as candidate periodic values in the second candidate periodic value set.   
However, in the same field of endeavor Maxson further discloses the claim limitations and the deficient claim limitations, as follows:
using reciprocals of the target frequency points as candidate periodic values in the second candidate periodic value set (i.e. establishing one or more relationships 
or more protoforms; extracting a first attribute from said one or more relationships; filtering possible reciprocal relationships from a first database, wherein said possible reciprocal relationships are selected based on said first attribute; determining a first reciprocal relationship based on said filtering
step) [Zadeh: col. 356, line 14-23]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Utsumi, Banks and Maxson with Zadeh to program the system to implement a method for determining a Z-valuation of Professor Zadeh, who developed the Fuzzy Logic theory, at University of California, Berkeley.  
Therefore, the combination of Utsumi, Banks and Maxson with Zadeh will enable the system to efficiently implement an advanced Fuzzy Logic method for a pattern recognition [Zadeh: col. 360, line 4-12]. 

Regarding claim 14, Utsumi meets the claim limitations as follow.
The device according to claim 12 (i.e. a data prediction system) [Utsumi: para. 0001], wherein when the computer programs (i.e. Various computer programs such as a prediction operation unit 251 and a prediction value correction unit 252 are stored in the storage device 25) [Utsumi: para. 0056] are executed by the processor, following steps are also executed (i.e. Actually, the processing is executed on the basis of various computer programs stored in the CPU 21 and the storage device 25 of the prediction operation device 2 and various computer programs stored in the CPU 31 and the storage device 35 of the data management device 3. For the convenience of explanation, the processing subjects will be described as the prediction operation device 2 and the various computer programs of the prediction operation device 2) [Utsumi: para. 0073]:   -5-Attorney Docket No. 00215.0052.00US randomizing (i.e. a plurality of randomly set synthesis ratio values may be used) [Utsumi: para. 0162] an ordering sequence of sequential values in the time series (i.e. a sequence of the prediction target past measurement data 351A in a prediction target period) [Utsumi: para. 0082  – Note: Time-series has sequential values] N times (i.e. a plurality of randomly set synthesis ratio values may be used) [Utsumi: para. 0162 – Note: a plurality of randomly set synthesis ratio values indicates that N ≥ 1] to obtain a number N of disordered time series (i.e. as in a Monte Carlo method) [Utsumi: para. 0162 – Note: The Monte Carlo method processes disordered random data], and calculating (i.e. the prediction operation unit 251 calculates) [Utsumi: para. 0057] disordered Fourier transform results corresponding to the disordered time series (i.e. a periodic feature of each metering point granularity data is calculated using frequency analysis such as a Fourier transform and a wavelet transform) [Utsumi: para. 0087], wherein N is an integer greater than or equal to 1 (i.e. a plurality of randomly set synthesis ratio values may be used) [Utsumi: para. 0162 – Note: a plurality of randomly set synthesis ratio values indicates that N ≥ 1]; determining a maximal amplitude value from amplitude value of each frequency point (i.e. a reference value calculation unit which calculates a maximum value) [Utsumi: claim 3; Note: Maximum amplitude values from amplitude value of each frequency point are shown in  Fig. 8] in disordered Fourier transform results (i.e. result information obtained by performing frequency analysis such as the Fourier transform) [Utsumi: para. 0177; Note: Amplitude values are shown in  Fig. 8]; determining target frequency points with an amplitude value greater than or equal to the maximal amplitude value from the Fourier transform result of the time series (i.e. result information obtained by performing frequency analysis such as the Fourier transform) [Utsumi: para. 0177], and using reciprocals of the target frequency points as candidate periodic values in the second candidate periodic value set (i.e. a prediction value of the prediction target period is calculated) [Utsumi: para. 0005].
Utsumi and Banks do not explicitly disclose the following claim limitations (Emphasis added).
The device according to claim 12, wherein when the computer programs are executed by the processor, following steps are also executed:  -5-Attorney Docket No. 00215.0052.00US randomizing an ordering sequence of sequential values in the time series N times to obtain a number N of disordered time series, and calculating disordered Fourier transform results corresponding to the disordered time series, wherein N is an integer greater than or equal to 1; determining a maximal amplitude value from amplitude value of each frequency point in disordered Fourier transform results; determining target frequency points with an amplitude value greater than or equal to the maximal amplitude value from the Fourier transform result of the time series, and using reciprocals of the target frequency points as candidate periodic values in the second candidate periodic value set.   
However, in the same field of endeavor Maxson further discloses the claim limitations and the deficient claim limitations, as follows:
determining a maximal amplitude value from amplitude value of each frequency point (i.e. In a step 201, the tester 128 computes an autocorrelation function 303 (FIG. 3C) of the time trace 302. Referring specifically to FIG. 3C, the autocorrelation function 303 has 55 a plurality of peaks 330, 331, 332) [Maxson: col. 4, line 52-55] (i.e. Thresholding can be used to eliminate non-pulsed noise and/or upstream signal bursts from the analysis. Referring to FIG. 4, a time trace 402 is captured when the amplitude of the cable signal 132 in tire first frequency band 301 and/or its time derivative exceed a predefined threshold A1 . For example, when the amplitude of a first peak 421 exceeds the value Ai, the entire trace 402 is captured. If the peak amplitude were smaller, e.g. that of a second peak 422, the time trace 402 would not be collected.) [Maxson: col. 5, line 47-55], and using reciprocals of the target frequency points as candidate periodic values in the second candidate periodic value set.   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Utsumi and Banks with Maxson to program the system to implement a thresholding approach of Maxson.  
Therefore, the combination of Utsumi and Banks with Maxson will enable the system to  eliminate non-pulsed noise and/or upstream signal bursts from the analysis [Maxson: col. 5, line 47-55]. 
Utsumi, Banks, and Maxson do not explicitly disclose the following claim limitations (Emphasis added).
using reciprocals of the target frequency points as candidate periodic values in the second candidate periodic value set.   
However, in the same field of endeavor Maxson further discloses the claim limitations and the deficient claim limitations, as follows:
using reciprocals of the target frequency points as candidate periodic values in the second candidate periodic value set (i.e. establishing one or more relationships 
or more protoforms; extracting a first attribute from said one or more relationships; filtering possible reciprocal relationships from a first database, wherein said possible reciprocal relationships are selected based on said first attribute; determining a first reciprocal relationship based on said filtering
step) [Zadeh: col. 356, line 14-23]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Utsumi, Banks and Maxson with Zadeh to program the system to implement a method for determining a Z-valuation of Professor Zadeh, who developed the Fuzzy Logic theory, at University of California, Berkeley.  
Therefore, the combination of Utsumi, Banks and Maxson with Zadeh will enable the system to efficiently implement an advanced Fuzzy Logic method for a pattern recognition [Zadeh: col. 360, line 4-12]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Utsumi (US Patent Application Publication 2019/0303783 A1), (“Utsumi”), in view of Banks et al. (US Patent 7,139,675 B2), (“Banks”), in view of Lin et al. (US Patent 8144638 B1), (“Lin”).
Regarding claim 11, Utsumi meets the claim limitations as follow.
The method according to claim 1 (i.e. a data prediction method) [Utsumi: para. 0001], further comprising: if the union is void, it is determined that the target event shows no periodicity.
Utsumi and Banks do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, further comprising: if the union is void, it is determined that the target event shows no periodicity. 
However, in the same field of endeavor Lin further discloses the claim limitations and the deficient claim limitations, as follows:
if the union is void, it is determined that the target event shows no periodicity (i.e. if the
union set S is empty, there is no more awake frame candidate set of any other connection in the union set S) [Lin: col. 7, line 15-17]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Utsumi and Banks with Lin to program the system to output the meaning of a NULL (i.e. void or empty) result of a union operation between two data sets.  
Therefore, the combination of Utsumi and Banks with Lin will enable the system to inform users that there is no common data such as there is no periodicity in connection with the union set [Lin: col. 7, line 15-17]. 

Allowable Subject Matter
16.       Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This objection is given with a condition that all other rejections of related claims are addressed. 
17.      The above identified claims recite multiple operations that perform on specific data to compute unique parameters in order to determine predict periodic values. The prior arts fail to teach or render obvious this set of operations. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications